Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nidhi Bansal (Reg. No. 80021) on 09/01/2022

The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
	a processor; and
	storage coupled to the processor, the storage comprising write-protected storage and non-write-protected storage, the storage to store computer-readable instructions and execution of the computer-readable instructions by the processor causes the processor to:
		register for an event notification indicating a modification of a setting;
		detect, in response to the event notification, a new settings value to modify the setting from an existing settings value, the existing settings value stored on the write-protected storage; 
		modify the setting from the existing settings value to the new settings value during the initialization of a session; and
store the new settings value in a settings file on the non-write-protected storage, wherein the new settings value corresponds to a first application and the settings file comprises a second new settings value corresponding to a second application.

4.- 5. 	(Cancelled)  

6.	(Currently Amended) A system comprising:
	a processor; and
	storage coupled to the processor, the storage comprising write-protected storage and non-write-protected storage, the storage to store computer-readable instructions and execution of the computer-readable instructions by the processor causes the processor to:
		register for an event notification indicating a modification of the setting;
		identify a settings file during initialization of a session, the settings file stored on the non-write-protected storage; [[and]]
		modify, in response to the event notification, the [[a]] setting from an existing settings value of the system to a new settings value during the initialization of the session, the existing settings value from the write-protected storage and the new settings value from the settings file; and
store the new settings value in the settings file on the non-write-protected storage, wherein the new settings value corresponds to a first application and the settings file comprises a second new settings value corresponding to a second application.


11.	(Currently Amended) A system comprising:
	a processor; and
	storage coupled to the processor, the storage comprising write-protected storage and non-write-protected storage, the storage to store computer-readable instructions and execution of the computer-readable instructions by the processor causes the processor to:
		register for an event notification indicating a modification of the setting;
		detect, in response to the event notification, a new settings value to modify the setting from an existing settings value, the existing settings value stored on the write-protected storage; 
		store the new settings value in a settings file on the non-write-protected storage; [[and]]
modify the setting from the existing settings value to the new settings value during the initialization of the session; and
modify a second setting from a second existing settings value to a second new settings value during the initialization of the session, the second new settings value stored in a second settings file on the write-protected storage.

12.	(Cancelled)  

13.	(Currently Amended) The system of claim 11, wherein the computer-readable instructions are to cause the processor to:
	receive a third new settings value via a network connection, the third new settings value corresponding to the second setting; 
	store the third new settings value in the settings file; and
modify the second setting from the second existing settings value to the third new settings value during the initialization of the session.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        (